United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 9, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-40060
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

GUADALUPE GUERRA-MESTA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                        (5:04-CR-407-ALL)
                      --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Guadalupe Guerra-Mesta appeals his 36-

month sentence for knowingly transporting an alien within the

United States by means of a motor vehicle, in violation of 8 U.S.C.

§ 1324.   He argues that the district court erred in imposing an

enhancement pursuant to U.S.S.G. § 3C1.1. for obstruction of

justice and in denying him an adjustment pursuant to U.S.S.G. §

3E1.1 for acceptance of responsibility.

     A district court’s finding that a defendant obstructed justice

is reviewed for clear error.   United States v. Gonzalez, 436 F.3d

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
560, 586 (5th Cir.), cert. denied, 126 S. Ct. 2363 (2006).                    In

imposing the enhancement, the district court relied in part on the

fact that Guerra-Mesta did not appear at his first sentencing

hearing.   Guerra-Mesta argues that he did not have notice of the

sentencing hearing at which he failed to appear and that his

conduct was therefore not willful.            Assuming arguendo that this

assertion is correct, the district court did not commit clear error

in finding that Guerra-Mesta obstructed justice, as he also failed

to contact his probation officer for six months, and his probation

officer was unable to locate him during that period.                 See United

States v. Infante, 404 F.3d 376, 393-94 (5th Cir. 2005); see also

United States v. Phillips, 210 F.3d 345, 348 (5th Cir. 2000)

(identifying     obstructive     conduct      as    that    which   creates   an

inherently high risk that justice will be obstructed and is the

result of more than a spur-of-the-moment decision).

      Guerra-Mesta also argues that the district court erred in

denying him a reduction for acceptance of responsibility.                      A

district   court’s      denial   of    a   reduction       for   acceptance   of

responsibility is reviewed under a standard even more deferential

than the clearly erroneous standard.               United States v. Ragsdale,

426 F.3d 765, 781 (5th Cir. 2005), cert. denied, 126 S. Ct. 1405

(2006).    Only in extraordinary cases do adjustments under both §

3C1.1 and § 3E1.1 apply.         § 3E1.1 comment.(n.4).             Guerra-Mesta

points to no extraordinary circumstances in his case which support

his   argument   that    he   should   have    received     an   acceptance   of

                                       2
responsibility adjustment despite the imposition of the § 3C1.1

enhancement.   As the district court did not err in imposing either

enhancement, we do not reach Guerra-Mesta’s argument regarding the

district court’s imposition of an alternative non-guideline 36-

month sentence. Accordingly, the judgment of the district court is

AFFIRMED.




                                 3